[Cite as Haddox v. Haddox, 2020-Ohio-4673.]


STATE OF OHIO                   )                    IN THE COURT OF APPEALS
                                )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

TANYA HADDOX                                         C.A. Nos.     29582
                                                                   29588
        Appellee/Cross-Appellant

        v.
                                                     APPEAL FROM JUDGMENT
JEREMY HADDOX                                        ENTERED IN THE
                                                     COURT OF COMMON PLEAS
        Appellant/Cross-Appellee                     COUNTY OF SUMMIT, OHIO
                                                     CASE No.   DR-2015-04-1127

                               DECISION AND JOURNAL ENTRY

Dated: September 30, 2020



        SCHAFER, Judge.

        {¶1}    Defendant-Appellant/Cross-Appellee,      Jeremy     Haddox,      and    Plaintiff-

Appellee/Cross-Appellant, Tanya Haddox, separately appeal the judgment of the Summit County

Domestic Relations Court adopting a magistrate’s decision. We affirm.

                                                I.

        {¶2}    Jeremy Haddox and Tanya Haddox are the biological parents of N.H. In April

2015, Ms. Haddox and the Summit County Child Support Enforcement Agency (CSEA) filed a

complaint for contempt for non-payment of child support against Mr. Haddox. The complaint was

based upon an administrative order for child support in the amount of $146.12 per month, effective

October 22, 2010. The domestic relations court found Mr. Haddox in contempt of court in a March

21, 2016 judgment entry. In the order, the court designated an initial purge period of six months

beginning August 1, 2015. The trial court subsequently extended Mr. Haddox’s purge period and

set a purge hearing date of August 12, 2016. On August 19, 2016, a magistrate ordered CSEA to
                                                2


prepare a capias for Mr. Haddox based on his failure to appear at the purge hearing. The magistrate

issued that capias on October 18, 2016.

       {¶3}    Mr. Haddox voluntarily appeared in court on August 4, 2017, and the magistrate

vacated the capias that same day. The trial court then issued a judgment entry on August 14, 2017,

adopting a magistrate’s decision granting CSEA’s request to excuse Mr. Haddox from further

efforts to purge the contempt due to a physical disability. The trial court’s order also included a

statement that “[Mr. Haddox] is cautioned that purging the contempt does not excuse future non-

compliance with [the trial c]ourt’s orders.”

       {¶4}    On November 7, 2017, CSEA filed a new motion for contempt against Mr. Haddox

for non-payment of child support. That motion alleged Mr. Haddox was in contempt for failing to

comply with the domestic relations court’s order issued March 21, 2016, for failing to pay child

support in the amount of $169.44 as current support and an additional $20 per month arrearages,

resulting in a total arrearage amount of $7,067.01 as of September 30, 2017. CSEA amended its

motion on March 23, 2018 to correct a typographical error. The matter came for a hearing before

a magistrate on October 30, 2018, November 28, 2018, and January 9, 2019. On January 22, 2019,

the magistrate found Mr. Haddox in contempt of court, and issued conditions to purge the

contempt. Mr. Haddox filed objections to the magistrate’s decision on February 4, 2019.

       {¶5}    Ms. Haddox filed cross-objections to the magistrate’s decision on February 13,

2019. Mr. Haddox filed a motion to strike the exhibits attached to Ms. Haddox’s objections. The

trial court granted Mr. Haddox’s motion to strike the exhibits and overruled Ms. Haddox’s

objections as untimely in an order filed March 7, 2019.

       {¶6}    On October 4, 2019, the trial court issued a judgment entry overruling Mr.

Haddox’s objection to the magistrate decision. In the same entry, the trial court determined it had
                                                 3


improperly overruled Ms. Haddox’s objections as untimely and proceeded to review her objections

on the merits. Nonetheless, the trial court again overruled Ms. Haddox’s objections. The trial

court adopted the magistrate’s decision finding Mr. Haddox in contempt of court.

       {¶7}    Mr. Haddox filed a timely notice of appeal on November 1, 2019, raising one

assignment of error for our review. Ms. Haddox filed a timely cross-appeal on November 12,

2019, raising two assignments of error for our review. This Court consolidated the appeals.

                                                 II.

                             Jeremy Haddox’s Assignment of Error

       The trial court committed reversible error in finding that [Mr. Haddox] was
       properly found in contempt of court for failing to pay child support after he
       was previously found physically disabled to work in violation of the doctrine
       of res judicata and the law of the case doctrine.

       {¶8}    In his sole assignment of error, Mr. Haddox contends that the trial court erred when

it adopted the magistrate’s decision finding him in contempt for failure to pay child support

because such a finding was barred by the doctrines of res judicata and law of the case. Because

Mr. Haddox failed to preserve this argument for appeal, we decline to address it.

       {¶9}    Pursuant to Civ.R. 53(D)(3)(b)(iv), “[e]xcept for a claim of plain error, a party shall

not assign as error on appeal the court’s adoption of any factual finding or legal conclusion,

whether or not specifically designated as a finding of fact or conclusion of law under Civ.R.

53(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as required by Civ.R.

53(D)(3)(b).” Civ.R. 53(D)(3)(b)(ii) requires objections to magistrate’s decisions to state with

particularity all grounds for objection.

       {¶10} In this case, Mr. Haddox’s objected to the magistrate decision on the basis that there

had not been a “change in circumstances to warrant another contempt motion or a finding of

contempt.” Mr. Haddox asserted in his memorandum in support of his objection that CSEA had
                                                  4


not presented sufficient evidence to meet the clear and convincing evidence standard required in a

civil contempt proceeding and that the magistrate’s decision was against the manifest weight of

the evidence.

       {¶11} Based on our review of Mr. Haddox’s objections to the magistrate’s decision, we

conclude that Mr. Haddox failed to preserve the issues he now raises on appeal. Thus, Mr. Haddox

has forfeited all but plain error. Because Mr. Haddox has not argued plain error, we decline to

construct an argument for him. See O’Hara v. Ephraim, 9th Dist. Summit No. 28467, 2018-Ohio-

567, ¶ 13.

       {¶12} Mr. Haddox’s sole assignment of error is overruled.

                             Tanya Haddox’s Assignment of Error I

       The trial court committed prejudicial error by modifying its child support
       order without the matter being before it for consideration after refusing to
       consider relevant evidence and without a change in circumstances warranting
       such modification.

                            Tanya Haddox’s Assignment of Error II

       The trial court abused its discretion by not ordering Jeremy [Haddox] to pay
       [Tanya Haddox’s] attorney fees.

       {¶13} In her first assignment of error, Ms. Haddox contends that the trial court erred by

modifying the child support order. In her second assignment of error, Ms. Haddox asserts that the

trial court erred by not awarding her attorney’s fees. Because Ms. Haddox failed to preserve these

arguments for appeal, we decline to address them.

       {¶14} As we stated in addressing Mr. Haddox’s assignment of error above, except for a

claim of plain error, a party may not assign as error on appeal a trial court’s adoption of any factual

finding or legal conclusion in a magistrate’s decision “unless the party has objected to that finding
                                                  5


or conclusion as required by Civ.R. 53(D)(3)(b).” Civ.R. 53(D)(3)(b)(iv). Civ.R. 53(D)(3)(b)(ii)

requires objections to magistrate’s decisions to state with particularity all grounds for objection.

       {¶15} Ms. Haddox stated her objections to the magistrate’s decision as follows: (1) “[t]he

[m]agistrate committed error by allowing a note from a physician’s assistant to be admitted as

evidence of medical opinion without supporting testimony from a qualified medical

professional[;]” (2) [t]he [m]agistrate committed error by conducting an evidentiary hearing on

August 4, 2017, without notifying me and filing a [d]ecision that the [c]lerk must have sent to the

wrong address and by excluding [Mr. Haddox]’s contemptuous behavior prior to August 14,

2017[,] from subsequent hearings[;]” (3) [t]he [m]agistrate committed error by allowing [Mr.

Haddox] to relitigate his false claim of being totally disabled[;]” (4) [t]he [m]agistrate committed

error by not permitting evidence to impeach the credibility of [Mr. Haddox]’s testimony and

contradict evidence contained in [Mr. Haddox]’s Social Security Administration records[;]” (5)

[t]he [m]agistrate’s [d]ecision is not appropriate given the evidence that was available to the [trial

c]ourt.”

       {¶16} Based on our review of Ms. Haddox’s objections to the magistrate’s decision, we

conclude that Ms. Haddox failed to preserve the issues she now raises on appeal. Although Ms.

Haddox has forfeited all but plain error, she has not raised a plain error argument on appeal, and

we decline to construct an argument for her. See O’Hara, 2018-Ohio-567, at ¶ 13.

       {¶17} Ms. Haddox’s assignments of error are overruled.

                                                 III.

       {¶18} Mr. Haddox’s sole assignment of error is overruled. Ms. Haddox’s first and second

assignments of error are overruled. The judgment of the Summit County Court of Common Pleas

is affirmed.
                                                 6


                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant/Cross-Appellee and Appellee/Cross-Appellant equally.




                                                     JULIE A. SCHAFER
                                                     FOR THE COURT



HENSAL, P. J.
TEODOSIO, J.
CONCUR.

APPEARANCES:

NEIL P. AGARWAL, Attorney at Law, for Appellant/Cross-Appellee.

TANYA M. HADDOX, pro se, Appellee/Cross-Appellant.

DAVID HITSMAN, Attorney at Law, for Appellee.